Exhibit 10.1 CUSO LINE OF CREDIT FACILITY NOTE AND SECURITY AGREEMENT (CUSO LINE OF CREDIT) LEGAL NAME:Ministry Partners Investment Corporation ADDRESS:955 West Imperial Highway CITY: Brea STATE:CAZIP: 92822 STATE OF INCORPORATION:CA (hereinafter referred to as “CUSO”) 4450 Weaver Parkway Warrenville, IL 60555 (hereinafter referred to as “Members United”) FOR VALUE RECEIVED, CUSO promises to pay to the order of Members United, in lawful money of the United States and in immediate available funds, the principal sum of ONE HUNDRED MILLION AND NO/00 DOLLARS ($100,000,000.00)and/or the aggregate unpaid principal amount of all advances made to CUSO by Members United pursuant to the forgoing Note and Security Agreement (the “Credit Facility”), together with all relevant attachments, addenda, exhibits and/or schedules, as amended, extended, supplemented, replaced or modified from time to time (collectively, the “Agreement”), whichever is greater, on the first to occur (i) demand or (ii) the maturity date or the expiration date, and to pay interest at the interest rate herein provided (“Interest”) when due as provided in this Agreement on the unpaid principal amount until the maturity date. ADVANCES: CUSO Line of Credit advances will be interest only during draw period with outstanding to be termed out over a five-year period with a 30-year amortization period. Demand Loan and/or a Term Loan.A “Demand Loan” is a loan with a maximum term of one (1) year and a variable rate, with the Wall Street Journal Prime Rate as the index plus or minus a spread (“Demand Loan Rate”). The maximum Demand Loan fluctuating rate of Interest as publicly announced from time to time by Members United as its Demand Loan Rate for a capital shareholder or non-capital shareholder, as the case may be, will apply with respect to each Demand Loan and corresponding advances.With each change in such fluctuating interest rate, the applicable Demand Loan Rate will correspondingly change and without notice to CUSO. Any change in the Demand Loan Rate shall be effective as of the opening of business on the day on which such change in the Demand Loan Rate becomes effective. A “Term Loan” is a fixed or variable loan that has a set maturity date not to exceed twelve (12) years. The CUSO, during its draw period, will accrue interest and the following rate, to be reset each day as quoted by Bloomberg: 1. Fed Funds Open + 125 bps Once fully drawn, total outstanding balance to be termed out over a five-year period with a 30-year amortization period. The term loan rate will be specified by Members United and will be reprised to a market appropriate fixed or variable rate to be determined at the time of loan restructure. Neither a Demand Loan nor Term Loan may exceed the amount available under the Credit Facility, minus current outstandings and all other obligations due to Members United herein (“Maximum Advance Amount”). CUSO may borrow, repay and reborrow under the Credit Facility up to the expiration date. The expiration date for this Credit Facility is September 1, 2012 and no advances of any type will be permitted past this expiration date unless the facility is renewed.Renewal of this Credit Facility is at Members United’s sole discretion.All advances shall be funded to CUSO’s account, as designated by Members United (“Account”). NOTICE AND MANNER OF REQUESTING
